Exhibit 10.3

CDI CORP.

PERFORMANCE UNIT AGREEMENT

1. Grant of Performance Units. The Company hereby grants to [Insert Name] (the
“Recipient”) a target number of [Insert Number] Performance Units, with a
maximum possible payout of up to one hundred and fifty percent of the target
number of shares underlying the Performance Units. The Performance Units will
become earned dependent upon the Company’s performance as set forth in Section 3
and Attachment 1. This Grant is subject to the terms, definitions and provisions
of the Plan, which are incorporated herein by reference. In the event of a
conflict between the terms of this Agreement and the Plan, the Plan will
prevail. Capitalized terms used but not defined herein shall have the meanings
set forth in the Plan. Notwithstanding anything contained herein to the
contrary, effective upon the approval by the Company’s shareholders of the CDI
Corp. Amended and Restated 2004 Omnibus Stock Plan (the “Amended and Restated
Plan”) at the Company’s 2012 annual meeting of shareholders, this Agreement
shall thereafter be subject to the terms, definitions and provisions of the
Amended and Restated Plan, as the same may be amended from time to time.

2. Definitions.

(a) “Board” means the Board of Directors of CDI Corp.

(b) “Cause” has the meaning set forth in the Plan.

(c) “CDI Stock” means CDI Corp. common stock, par value $0.10 per share.

(d) “Change in Control” means any of the following:

(i) any person, or more than one person acting as a group within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the stock of the Company;

(ii) any person, or more than one person acting as a group within the meaning of
Section 409A of the Code, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition) ownership of stock of the
Company possessing 30 percent or more of the total voting power of the Company’s
stock;

(iii) a majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of the appointment or election; or

(iv) a person, or more than one person acting as a group within the meaning of
Section 409A of the Code, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition) assets from the Company that
have a total



--------------------------------------------------------------------------------

gross fair market value equal to or more than 40 percent of the total gross fair
market value of all the assets of the Company immediately before such
acquisition or acquisitions.

(e) “Committee” means the Compensation Committee of the Board.

(f) “Company,” as the context requires, means CDI Corp., CDI Corp. and its
Subsidiaries, or the individual Subsidiary of CDI Corp. which employs or retains
the Recipient.

(g) “Date of Grant” means [DATE].

(h) “Disability” means a physical, mental or other impairment within the meaning
of Section 22(e)(3) of the Code.

(i) “Fair Market Value” means the closing price of actual sales of CDI Stock on
the New York Stock Exchange (“NYSE”) on a given date or, if there are no such
sales on such date, the closing price of CDI Stock on the NYSE on the last
preceding date on which there was a sale. If CDI Stock is not then listed on the
NYSE, Fair Market Value shall mean (i) the per share closing price on any other
U.S. national securities exchanges on which CDI Stock is listed, (ii) if not so
listed and CDI Stock is publically traded on an inter-dealer quotation system,
the closing price on such system (or, if deemed appropriate by the Committee,
the average of high and low prices) and (iii) if not so listed or traded, as
determined by the Committee in compliance with Section 409A of the Code.

(j) “Grant” means the grant of the Performance Units pursuant to this Agreement.

(k) “Performance Goals” means the performance goals set forth on Attachment 1.

(l) “Performance Period” shall mean the period commencing on [January 1, 2012]
and ending on [December 31, 2014].

(m) “Plan” means, subject to Section 1, the CDI Corp. 2004 Omnibus Stock Plan.

(n) “Retirement” means the Recipient’s voluntary termination of employment or
other service relationship with the Company (other than in anticipation of a
termination for Cause) on or after the date on which the Recipient attains age
55 and the sum of the Recipient’s age and years of service with the Company is
greater than or equal to 62; provided that the Recipient’s voluntary termination
of employment or other service relationship with the Company prior to the third
anniversary of the commencement of such employment or other service relationship
shall not constitute Retirement for purposes of this Agreement.

3. Performance Contingency; Settlement; Change in Control; Forfeiture.

(a) General. Subject to the Recipient’s continuing employment or other service
relationship with the Company on the date of settlement, one share of CDI Stock
will be issued in respect of each Performance Unit that is earned in accordance
with the Company’s



--------------------------------------------------------------------------------

achievement of the Performance Goals set forth in, and determined in accordance
with, Attachment 1; provided, however, that the number of shares of CDI Stock
which the Recipient will receive upon settlement shall be decreased in
accordance with Section 5 below regarding tax withholding. If the Recipient’s
employment or other service relationship with the Company terminates for any
reason prior to the settlement date (as set forth in Section 3(b)), the
Performance Units shall be forfeited with no consideration due therefor as of
the date of such termination; provided that if the Recipient’s employment or
other service relationship with the Company terminates as a result of death, by
the Company due to Disability or by the Recipient due to Retirement, the
Performance Units shall remain outstanding and shall be eligible to be earned,
vested and settled as if no such termination had occurred (subject to the
Recipient’s continued compliance with all applicable non-competition covenants
in the case of the Recipient’s Retirement), provided that the number of
Performance Units, if any, ultimately earned by the Recipient shall be pro-rated
based on the number of days the Recipient was employed or otherwise engaged by
the Company during the applicable Performance Period.

(b) Settlement. To the extent earned in accordance with the terms of
Section 3(a) and Attachment 1, the Performance Units shall be settled in shares
of CDI Stock as soon as reasonably practicable after the completion of the audit
of the Company’s financial statements for the last fiscal year included in the
Performance Period, but in no event later than March 15th of the year following
the last fiscal year of the Performance Period.

(c) Change in Control. Upon the occurrence of a Change in Control, (i) the
Performance Period shall be deemed to have terminated, (ii) the Company’s
achievement of the Performance Goals shall be determined as of the latest
practicable date prior to such Change in Control and (iii) the Performance Units
shall be earned and vested in accordance with Attachment 1 based on such
performance, with earned Performance Units to be settled in such form of
consideration as determined by the Committee on the date of such Change in
Control.

(d) Forfeiture. Any Performance Units that are not earned as of the end of the
Performance Period shall be immediately forfeited with no consideration due the
Participant.

4. Dividends. The Recipient will accrue dividend equivalents with respect to the
Performance Units equal to the dividends that would have been paid with respect
to an equal number of shares of CDI Stock between the Date of Grant and the end
of the vesting period. Such accrued dividend equivalents shall be paid in shares
of CDI Stock at the time the applicable Performance Units are settled; provided
that no dividend equivalents will be paid with respect to Performance Units that
are forfeited.

5. Tax Withholding. The number of shares of CDI Stock to be delivered to the
Recipient upon vesting (including shares to be delivered in payment of accrued
dividend equivalents) shall be reduced by an amount equal to the minimum taxes
(including, without limitation, federal, state, local or foreign income or
payroll taxes) required by law to be withheld in connection with the settlement
of this Grant. The portion of any shares of CDI Stock withheld pursuant to the
applicable tax laws shall be determined by using the Fair Market Value of CDI
Stock on the settlement date.



--------------------------------------------------------------------------------

6. Nontransferability of this Grant. The Performance Units may not be
transferred, in whole or in part, except by will or the applicable laws of
descent and distribution.

7. Stock Ownership Requirements. If the Recipient is subject to any stock
ownership requirements imposed by the Company, those requirements may limit the
Recipient’s ability to sell or otherwise transfer some or all of the shares of
CDI Stock which may be acquired by the Recipient in connection with this Grant.

8. Awards Policy. This Grant is subject to the terms and conditions of the
Policy on Cash Bonus Awards and Equity Awards Clawback for CDI Corp. and its
Related Companies. The Performance Units are also subject to clawback to the
extent required by Section 10D(b)(2) of the Securities Exchange Act of 1934, as
determined by the applicable rules and regulations promulgated thereunder from
time to time by the U.S. Securities and Exchange Commission.

9. Cancellation of the Performance Units and Repayment of Gains. Notwithstanding
any other provision of this Agreement, if the Committee determines that the
Recipient has entered into or intends to enter into competition with the Company
or any of its subsidiaries, the Committee may, in its discretion, at any time
during the term of the non-competition covenant, if any, in the employment
agreement, engagement agreement, “covenants and agreements” or similar document
between the Recipient and the Company which is being violated by such
competition: (a) cancel any outstanding Performance Units granted to the
Recipient and/or (b) require the Recipient to transfer to the Company, for no
consideration, all shares of CDI Stock acquired by the Recipient upon settlement
of the Performance Units (and dividends paid in respect thereof) during the
one-year period prior to the termination of the Recipient’s employment or other
service relationship with the Company, including any shares of CDI Stock
received in respect of dividend equivalents during such period.

10. Compliance with Laws. All shares of CDI Stock issued hereunder to the
Recipient or his personal representative shall be transferred in accordance with
all applicable laws, regulations or listing requirements of any national
securities exchange, and the Company may take all actions necessary or
appropriate to comply with such requirements including, without limitation,
restricting (by legend or otherwise) such CDI Stock as shall be necessary or
appropriate, in the opinion of counsel for the Company, to comply with
applicable federal and state securities laws, including Rule 16b-3 (or any
similar rule) of the Securities and Exchange Commission, and postponing the
issuance or delivery of any shares of CDI Stock. Notwithstanding any provision
in this Agreement to the contrary, the Company shall not be obligated to issue
or deliver any shares of CDI Stock if such action violates any provision of any
law or regulation of any governmental authority or any national securities
exchange. The Company may also condition the delivery of certificates (or book
entry issuance) for shares of CDI Stock upon the prior receipt from the
Recipient of any undertakings that it determines are required to ensure that the
issuance of such certificates (or book entry issuance) is in compliance with
federal and state securities laws.

11. Rights Prior to Book Entry or Issuance of Certificates. Neither the
Recipient nor any person to whom the Recipient’s rights shall have passed by
transfer in compliance with Section 6 shall have any of the rights of a
shareholder (including voting and dividend rights) with respect to any of the
Performance Units or any shares of CDI Stock issuable in connection with



--------------------------------------------------------------------------------

the Performance Units until the date of issuance to the Recipient of a
certificate (or book entry issuance) for shares of CDI Stock.

12. Performance Units Does Not Affect Employment Relationship. This Grant shall
not confer upon the Recipient any right to continue in the employ or service of
the Company, nor interfere in any way with the right of the Company to terminate
the employment or other service relationship of the Recipient at any time and
for any reason.

13. Interpretation. The Committee shall have the sole power to interpret this
Agreement and to resolve any disputes arising hereunder.

14. Acknowledgement. The Recipient acknowledges receipt of a copy of the Plan
and certain information related thereto and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this
Agreement subject to all of the terms and provisions of the Plan. The Recipient
has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of independent counsel prior to executing this
Agreement and fully understands all provisions relating to this Agreement. In
addition, by entering into this Agreement and accepting this Grant, the
Recipient acknowledges that: (a) this Grant is a one-time benefit and does not
create any contractual or other right to receive future grants, awards or other
benefits in lieu of grants; (b) the Recipient’s participation in the Plan is
voluntary; (c) this Grant is not part of normal or expected compensation for any
purpose, including without limitation for calculating any benefits, severance,
termination, bonuses, retirement benefits or similar payments; and (d) the
future value of CDI Stock is unknown and cannot be predicted, and the Recipient
is not, and will not, rely on any representation by the Company or any of its
personnel regarding the future value of CDI Stock (nor has any such
representation been made).

15. Execution of this Agreement. If the Recipient does not sign and return this
Agreement within 30 days following the Grant Date, the Company is not obligated
to provide the Recipient with any benefit hereunder and may refuse to issue
shares of CDI Stock to the Recipient in connection with this Grant. If the
Recipient receives any cash, dividend equivalents or shares of CDI Stock in
connection with this Grant but has not signed and returned this Agreement, he or
she will be deemed to have accepted and agreed to the terms set forth herein.

16. Miscellaneous. This Agreement shall be governed by the laws of the state of
Pennsylvania, without regard to its choice of laws provisions. This Agreement
may be amended only by written agreement between the Company and the Recipient.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

*         *         *         *         *         *        *

 

CDI CORP.     RECIPIENT   By:  

 

        Signature:  

 

Name:  

 

        Print Name:  

 

Title:  

 

        Date:  

 



--------------------------------------------------------------------------------

ATTACHMENT 1

[Insert the applicable Performance Goals and achievement criteria.]